Citation Nr: 1447995	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.
 
2.  Entitlement to service connection for tinnitus, to include as secondary to the left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)), which denied the benefits sought on appeal. 

This appeal was before the Board in December 2011 at which time the Board reframed the tinnitus issue based on a July 2008 private medical opinion which suggested that the Veteran's tinnitus might be caused by his hearing loss.  At that time, the Board remanded the claim for additional evidentiary development.

In addition to the paper claims folder, the record also includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  A September 2014 Written Brief Presentation is located in Virtual VA.  There are no additional relevant, non-duplicative records located in Virtual VA or VBMS.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the Veteran's service-connected Type II diabetes mellitus, has been raised by the record in a June 2009 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss first manifested many years after active service, and is not shown to be causally related to an event in service.

2.  The Veteran's tinnitus first manifested many years after active service, and is not shown to be causally related to an event in service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-adjudicatory October 2008 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the AOJ has obtained the Veteran's service treatment records (STRs), all available VA treatment records, and those private treatment records which the Veteran has both identified and authorized VA to obtain on his behalf.  Furthermore, the AOJ has obtained all medical and legal documents associated with the Veteran's application for disability benefits with the Social Security Administration.

The Veteran was afforded VA Compensation and Pension (C&P) examination in November 2009.  In December 2011, the Board returned this examination report as inadequate for rating purposes.  Another VA C&P examination report was obtained in January 2012 which the Board finds is adequate for adjudication purposes as the opinion provided is predicated on a review of the record, to include STRs, private audiology results, the statements of the Veteran and military audiometric test results.  This examiner provided a complete rationale, relying on and citing to the records reviewed.  This examiner offered clear conclusions with supporting data as well as reasoned medical explanations - supported by reference to two separate medical authorities - connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Notably, the VA examiner provided a clear and definitive opinion that the Veteran's left ear hearing loss and tinnitus was less likely than not related to his in-service noise exposure.  This examiner listed several medications as potential ototoxic medications, but could not provide a definitive opinion as to other potential causes of the Veteran's left ear hearing loss and tinnitus.  The Board finds no legal requirement that a VA examiner identify a specific cause for a disease or disability - only a requirement for ruling in or out a service-connected cause.  As such, the Board finds that this aspect of the opinion satisfies VA's duty to assist.  

Additionally, the Board's remand directives noted that the Veteran had reported the onset of tinnitus many years after service but that he had otherwise alleged the onset of hearing loss and tinnitus during service.  The examiner was instructed to accept the Veteran's statements as credible but to comment as to whether his allegations made sense from a medical point of view.  The January 2012 VA examiner compared the Veteran's assertions to the objective audiometric results in service and placed greater probative weight on the audiometric results.  The Board finds that the VA examiner's opinion is a valid exercise of medical judgment and complies with VA's duty to assist.  In addition, as addressed below, the Board finds that the VA examiner's conclusion that the Veteran's left ear hearing loss and tinnitus first manifested after service is based on an accurate factual predicate as determined by the Board concerning the credibility of the lay allegations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining examination and opinion regarding the issues decided herein has been met. 

Finally, the Board finds substantial compliance with its December 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In this respect, the AOJ sent a VCAA letter to Dr. L. in January 2012 seeking clarification as to whether a July 2008 audiological examination was conducted by a state-licensed audiologist, and for this physician to convert the graphical results to numeric form.  If this physician did not respond, the Board directed the AOJ to inform the Veteran of this fact.  Notably, Dr. L. did not respond to the information request and the AOJ informed the Veteran that Dr. L. did not respond in an August 2012 supplemental statement of the case (SSOC).  The Board notes that the July 2008 audiometric results were conducted by an individual with a Certificate of Clinical Competence in the field of Audiology (CCC-A) and that there is no dispute that this graphical representation represents left ear hearing loss.  The January 2012 VA examiner, who converted these results to numeric form, has also conceded that the Veteran's current hearing loss is a sensorineural in nature.  Thus, any further attempts to clarify the certification of the individual who conducted the July 2008 audiometric examination, to have the private examiner convert the graphical results or to notify the Veteran of the non-response is not necessary as it does not involve a material fact in dispute.  As such, the Board finds that remanding for another attempt for technical compliance with these remand directives would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Additionally, as discussed above, the AOJ obtained an adequate VA examination report in response to the Board's December 2011 remand directives.  In particular, the January 2012 VA examiner specifically cited to the medical treatise information relied upon, converted the July 2008 audiometric findings to numerical form, considered the Veteran's lay allegations and provided a direct opinion regarding a potential service related etiology.  This examiner could not provide a direct opinion as to any nonservice-related cause but, as discussed above, the opinion satisfies VA's overall duty to obtain a medical opinion.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, 6 Vet. App. at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claims.

II.  Applicable law

The Veteran seeks to establish his entitlement to service connection for left ear hearing loss and tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection to the left ear hearing loss claim as sensorineural hearing loss is deemed an organic disease of the nervous system under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This provision, however, is not applicable to the tinnitus claim as such disability is not listed or considered a "chronic" disease under 38 C.F.R. § 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran meets the criteria for a current diagnosis of left ear hearing loss and tinnitus.  In this regard, a November 2008 VA C&P examination obtained valid audiometric test results which demonstrated left ear hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.  The Veteran was also diagnosed with tinnitus.

The Veteran also meets the criteria for an event which occurred during service.  In this respect, he served in Vietnam during the Vietnam Era with the U.S. Air Force.  A July 1966 service department letter reflects that the Veteran served in a combat zone and was subject to mortar attacks as well as a vehicle explosion.  He has described being in close proximity to jet engines, the flight line and gunfire.  Thus, his reported exposure to loud noise in service is credible and consistent with his known circumstances of service.  38 U.S.C.A. § 5107(a).

Thus, the dispositive issue on appeal concerns whether the Veteran's current left ear hearing loss and/or tinnitus was incurred in or aggravated by active service.

The Veteran entered active duty in August 1962.  An enlistment examination measured 15/15 hearing in the left ear by whispered voice (WV) testing.  A September 1965 audiometric test demonstrated puretone thresholds of 5, 5, 5, 10, 10 and 10 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  At that time, the Veteran denied ear trouble.  A September 1966 separation examination included audiometric testing which demonstrated puretone thresholds of 10, 5, 5, 5, 5 and 5 decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  At that time, the Veteran specifically denied hearing loss and ear trouble.

The post-service record does not contain any audiometric test results within one year from service separation.  The earliest available hearing evaluation took place with Dr. L. in July 2008.  An audiometric test was interpreted as showing severe binaural high frequency sensorineural (SN) hearing loss worse in the left ear as well as "tinnitus probably secondary to a high frequency SN hearing loss."  A November 2009 VA C&P examination confirmed left ear hearing loss per VA standards.

At the November 2009 VA C&P examination, the Veteran described his military noise exposure and denied any occupational or recreational noise exposure.  He reported bilateral tinnitus which "started 4-5 years ago."  The examiner diagnosed high frequency sensorineural hearing loss in the left ear and opined that such hearing loss was less likely as not caused by or a result of noise trauma.  In providing this opinion, the VA examiner noted that the Veteran had normal hearing upon service discharge and indicated that recent research by the Institute of Medicine (IOM) concluded that, based on current knowledge, there was no scientific basis for the existence of delayed-onset hearing loss.  The examiner also opined that tinnitus was less likely as not caused by or a result of noise trauma on the basis that the Veteran's tinnitus first manifested many years after service discharge.

The Veteran underwent additional VA C&P examination in January 2012.  At this time, the examiner converted the private audiometric tests to numerical form and noted that the September 1965 and June 1966 audiometric tests in service demonstrated hearing well within normal limits with no "STS."  It was noted that the Veteran had a history of diabetes and vertigo with usage of fluoxetine, aspirin and naproxen which were potentially ototoxic medications.  Following interview of the Veteran and review of the claims folder, the VA examiner provided the following opinion:

... 11/09 VA C&P audio exam noted tinnitus started within the last 5 years, but the Veteran stated in the appeals process and today his tinnitus was incurred in during his active military service, and today he reported onset of HL in-service as well.  However, the [V]eteran's report that his HL and tinnitus began in the service has no corroborating objective evidence - his hearing was well WNL (within normal limits) AU (both ears) 500-6000 HZ with no STS in-service, including at separation, and his STR's are silent for tinnitus.  9/05 Institute of Medicine Report on noise exposure in the military, "Noise and Military Service - Implications for Hearing Loss and Tinnitus," concluded that based on current knowledge NIHL occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, and according to the NOISE MANUAL, [Fifth Edition, edited by Berger et al., AIHA Press 2000, p.125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Therefore, the objective data does not support his subjective claim of onset of in-service and it is my clinical opinion that it is less likely as not that this Veteran's hearing loss and tinnitus began in-service, are related to service, or have been continuous since service.  Although they are less likely than not related to military service in my opinion, I feel that I cannot determine the etiology of his HL and tinnitus without resort to mere speculation.

The Board accords great probative weight to the January 2012 VA medical opinion as it is predicated on a complete review of the record, to include the STRs, post-service medical records, consideration and discussion of the Veteran's allegations, and medical principles discussed in medical treatise materials.  Notably, the VA examiner found that the Veteran's allegations of in-service onset of hearing loss and tinnitus were not supported by the objective data.  The Board finds that this determination is supported by audiometric testing in service and, as addressed below, the most credible version of facts provided by the Veteran.  This examiner cited sources of medical principles that noise-induced hearing loss is demonstrated at the time of noise exposure, and that there is no medical basis for delayed onset hearing loss or tinnitus.  There is no contrary medical opinion or medical treatise information of record.

On the other hand, the only other direct evidence of a nexus between the Veteran's noise exposure and his current hearing loss and tinnitus consists of the Veteran's own opinion.  However, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe hearing difficulty and ear ringing since service as well as the nature of his in-service noise exposure, as the cause of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of hearing loss and/or tinnitus involves consideration of the effect noise has on the inner workings of the ear and/or nervous system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board does not doubt the sincerity of the Veteran regarding his perceptions of decreased hearing acuity and tinnitus since service.  However, the audiometric examinations in service provide objective measurements of his hearing acuity in multiple frequencies which, according to the VA examiner, demonstrated hearing within normal limits.  Importantly, at his separation examination, the Veteran then reported his perception that he had no history of hearing loss or ear trouble.  The Board places greater probative weight to the Veteran's denial of hearing loss at service which, in addition to being consistent with audiometric testing conducted at that time, bears the indicia of reliability as the statement was made in the context of obtaining an appropriate diagnosis at service discharge.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Similarly, the Veteran has provided inconsistent statements regarding the onset of his tinnitus.  His first statement, recorded in November 2009, described the onset of tinnitus in approximately 2004-05.  He later alleged the onset in service - at the same time he alleged hearing loss in service which contradicted his denial of hearing loss upon separation.  The Board places greater probative weight to the Veteran's November 2009 statement as it is most consistent with the entire evidentiary record rather than his later inconsistent statement made, at the same time, as another inconsistent statement regarding the onset of his hearing loss.

As indicated previously, the Veteran is not competent to relate such hearing difficulties to a diagnosis of hearing loss or to address the etiology of such disorder.  In contrast, the VA medical opinion indicates that the Veteran's current left ear hearing loss and tinnitus began after service.  This examiner specifically considered the complaints of continuous left ear hearing loss and tinnitus since service but compared those complaints to the objective audiometric testing and his inconsistent statements.  The Board finds that the opinion of the VA examiner holds significantly greater probative weight than the personal opinion of the Veteran, as the VA examiner has greater expertise and training than the Veteran in speaking to complex medical issues of diagnosis and etiology.   

The Board further observes that the VA examiner notes that medications such as fluoxetine, aspirin and naproxen are potential ototoxic medications.  The Veteran is service-connected for diabetes mellitus, type II.  The private and VA clinic records do not reflect, and the Veteran does not allege, that any of these medications have been prescribed to treat the Veteran's diabetes mellitus.  Thus, there is no basis to consider the Veteran's left ear hearing loss and/or tinnitus to be proximately due to medications used to treat a service-connected disability.  See generally 38 C.F.R. § 3.310.  Similarly, as service connection for left ear hearing loss is denied, there is no legal basis to consider a theory that tinnitus is secondary to service-connected left ear hearing loss.

The Board also observes that the Veteran was exposed to combat in-service.  The Veteran has not alleged the onset of left ear hearing loss or tinnitus during, or proximate in time, to a combat event.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not for application.

Consequently, based on the foregoing, the Board finds that the Veteran's left ear hearing loss and tinnitus first manifested many years after service and are not shown to be causally related to an event in service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


